 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    PETER STROJNIK, SR.,                               Case No. 1:19-cv-01195-LJO-BAM
 8                       Plaintiff,                      ORDER CONTINUING INITIAL
                                                         SCHEDULING CONFERENCE
 9           v.
10    HI FRESNO HOTEL HOLDINGS, LLC,
11                       Defendant.
12

13          Plaintiff Peter Strojnik, Sr. (“Plaintiff”), proceeding pro se, filed the instant action against
14   Hi Fresno Hotel Holdings, LLC on August 30, 2019. (Doc. No. 1.)
15          A Mandatory Scheduling Conference was set for December 4, 2019, and the parties
16   discussed the status of the action with the Court. To allow the parties to pursue settlement
17   discussions, the Initial Scheduling Conference is CONTINUED to February 4, 2020 at 9:00 AM
18   in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. If the parties file a
19   notice of settlement pursuant to Local Rule 160 prior to the conference, then the conference will
20   be vacated. However, if the parties are unable to reach a settlement of the action, then the
21   conference will proceed and the parties shall file updated joint scheduling report dates at least one
22   (1) full week prior to the Scheduling Conference. The parties may appear at the conference by
23   telephone with each party using the following dial-in number and access code: dial-in number 1-
24   877-411-9748; access code 3190866.
     IT IS SO ORDERED.
25

26      Dated:     December 4, 2019                             /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
